DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, 11, 20-22, and 24-31 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Tanno et al (JP 2013236276), Tanno et al (JP 2013066032) and  Kando et al (US 2010/0088868). The prior art teaches a method of making a bonded substrate comprising bonding a LiTaO3 single crystal substrate; a Li concentration is substantially uniform from a depth and removing a LiTaO3 surface layer opposite the bonding face in a manner such that at least a part of the region where the Li concentration is substantially uniform is left. Tanno et al also teaches Fe concentration of 0.5 mol% or less, which overlaps the claimed range. However, applicant’s arguments and amendment claims LiTaO3 single crystal substrate is doped with Fe at a concentration of 25 to 150 ppm is persuasive to overcome the prima facie case of obviousness. Applicant’s argument that Li diffusion can be shortened with the claimed Fe concentration is persuasive and shows an unexpected result. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714